 1
 2
 3
 4
 5
 6
 7
                                              JS-6
 8
 9
10                    UNITED STATES DISTRICT COURT
11                   CENTRAL DISTRICT OF CALIFORNIA
12 ELIZABETH BULLUM,                 Case No. 8:18-cv-0003-CJC-E
13
                        Plaintiff,   ORDER RE JOINT
14
          v.                         STIPULATION FOR
15                                   DISMISSAL WITH PREJUDICE
16 HARTFORD LIFE AND ACCIDENT
     INSURANCE COMPANY AND GROUP
17 LONG TERM DISABILITY PLAN FOR
     EMPLOYEES OF SAINT-GOBAIN
18 CORPORATION,
19
20             Defendants.
21
22
23
24
25
26
27
28
     ORDER RE JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
 1        Pursuant to the parties’ joint stipulation, this matter is hereby dismissed with
 2 prejudice pursuant to Fed. R. Civ. P. 41(a)(1), with each party to bear its own costs
 3 of suit and attorneys’ fees
 4        IT IS SO ORDERED.
 5
 6
 7 DATED: November 28, 2018                _________________________________
                                               ______________________
 8                                         Honorable
                                                  bl CCormac JJ. CCarney
                                           United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             2
     ORDER RE JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
